Detailed Action
Applicants amendments and arguments filed on January 31, 2022 have been acknowledged. Claims 1-3, 5-6, 8-10, 12-13, and 15-19 as amended, are currently pending and have been considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raffi Gostanian on March 4, 2022.
The application has been amended as follows.
1. (Currently amended) A method, comprising: storing a key-value pair within a world state database of a shared blockchain ledger of a blockchain network, where the key-value pair identifies a total amount of assets of an asset type that are currently reserved by an aggregate of a plurality of blockchain nodes of the shared blockchain ledger; reserving, by a first blockchain node of the blockchain network, use of an asset of the asset type from a second blockchain node; generating a blockchain transaction comprising sensitive details about reserving the use of the asset; generating a hash of the blockchain transaction which proves the reserving of the use of the asset and hides the sensitive details stored within the blockchain transaction; changing a the shared blockchain ledger which comprises proof of the sensitive details stored in the private blockchain ledger and proof of the change in the value of the key-value pair within the world state database.
8. (Currently amended) A system, comprising: a processor configured to store a key-value pair within a world state database of a shared blockchain ledger of a blockchain network, where the key-value pair identifies a total amount of assets of an asset type that are currently reserved by an aggregate of a plurality of blockchain nodes of the shared blockchain ledger, reserve, via a first blockchain node of the blockchain network, use of an asset of the asset type from a second blockchain node, generate a blockchain transaction comprising sensitive details about reserving the use of the asset, generate a hash of the blockchain transaction which proves the reserving of the asset and hides the sensitive details stored within the blockchain transaction; Page 3 of 13Serial No.: 16/021,679 change a value of the key-value pair previously stored within the world state database which identifies the total amount of assets of the asset type that are currently reserved based on the reserved use of the asset of the asset type; and store the sensitive details of the blockchain transaction in a private blockchain ledger that is shared between the first and second blockchain nodes but not shared with other blockchain nodes of the shared blockchain ledger and simultaneously store the hash of the blockchain transaction on the shared blockchain ledger which comprises proof of the 
15. (Currently amended) A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: storing a key-value pair within a world state database of a shared blockchain ledger of a blockchain network, where the key-value pair identifies a total amount of assets of an asset type that are currently reserved by an aggregate of a plurality of blockchain nodes of the shared blockchain ledger; reserving, by a first blockchain node of the blockchain network, use of an asset of the asset type from a second blockchain node; generating a blockchain transaction comprising sensitive details about reserving the use of the asset; generating a hash of the blockchain transaction which proves the reserving of the use of the asset and hides the sensitive details stored within the blockchain transaction; changing a value of the key-value pair previously stored within the world state database which identifies the total amount of assets of the asset type that are currently reserved based on the reserved use of the asset of the asset type; and storing the sensitive details of the blockchain transaction in a private blockchain ledger that is shared between the first and second blockchain nodes but not shared with other blockchain nodes of the shared blockchain ledger and simultaneously storing the hash of the blockchain transaction on the shared blockchain ledger which comprises proof of the sensitive details stored in the private blockchain ledger and proof of the change in the value of the key-value pair within the world state database.

Allowable Subject Matter
Claims 1-3, 5-6, 8-10, 12-13, and 15-19 are allowed.
The following is an examiner's statement of reasons for allowance:
Applicant has amended the independent claims to further define the invention to  store the sensitive details of the blockchain transaction in a private blockchain ledger that is shared between the first and second blockchain nodes but not shared with other blockchain nodes of the shared blockchain ledger and simultaneously store the hash of the blockchain ledger which comprises proof of the sensitive details stored in the private blockchain ledger and proof of the change in the value of the key-value pair within the world state database. This is supported by the disclosure in at least paragraphs 27, 32, 35, 38, and 83. These amendments narrow the claims to a specific embodiment and a practical application by narrowing the claims to a discrete and specific embodiment of maintaining two independent ledgers improving data security and limiting access to information to parties that have rights to the specific information. As such the Examiner asserts that the claims amount to a practical application and therefore are statutory subject matter.
The updated search shows that the general concept of executing transactions with respect to an asset in a blockchain environment is well known, however not in the specific configuration as presently claimed. Specifically, Biernat et al (US 20190340269) teaches blockchain-industrial devices, in particular how production data for internal use can be recorded in private blockchain while the transaction data can be stored in public blockchains accessible by devices associated with the relevant OEM (Biernat paragraphs 96 and 98) and how hash information can be made available to all entities within the ecosystem while keeping the transaction data private (Biernat paragraph 132). Jentzsch, teaches a blockchain enabled service provider system , in particular how a permission data structure can reflect that payment has been received from a user to access the service device where the permission data structure can be a key-value pair database that includes the user identifiers that have been granted access to the corresponding service device (Jentzsch paragraph 47).
Bodorik et al. (US 20200211005) teaches tracking of provenance and flow of goods, services, and payments in responsible chains in particular how the provenance transaction data is encrypted that is stored on the blockchain so that only users authorized to decrypt the provenance transaction can do so (Bodorik paragraph 308). Kurian et al. (US 20170243025) teaches generating and using a blockchain distributed network for tracking and validating the status of distributed portions of a finite resource, and the obligations of users to return portions of the finite resource in particular how the blockchain database may identify and stored information pertaining to the status and/or location of a portion of a resource (Kurian paragraph 26). 
Haldenby et al. (US 20170046693) teaches secured blockchain based ledger structures that facilitate event-based control of tracked assets in particular how the client devices of the parties involved may execute mutually compatible smart contract applications that establish and enforce performance of the contractual agreement and further, transmit data indicative of the terms, rights, obligations, and/or performance by the parties to corresponding ones of the financial institution systems, which may process and incorporate portions of the transmitted data into ledger blocks of the exemplary hybrid blockchain (Haldenby paragraph 156). Liyan (CN 107194778A) teaches equipment leasing based on blockchain and in particular how regulators and financial institutions can access the industry blockchain through a regulatory agency node or investor node (Liyan page 9 lines 356-262).   
Vijayvergia et al. (US Patent No. 10,833,843) teaches managing access by a public blockchain to data stored in a private blockchain through use of a private key and through use of metadata that indicates constraints, conditions, or rules governing the use of the private key to access the private blockchain, and for managing the communication of blockchain data to other entities. Schvey et al. (US 20180349621) teaches creation and management of privately subspaced blockchains that include subspaces that are private, yet verifiable through the use of global state roots. Smith et al. (US 20180089436) teaches blockchain-based boot tracking. Singh (US 20190190896) teaches protecting sensitive data in a using a blockchain channel hierarchy where the hierarchy comprises an arrangement of blockchain channels organized such that a blockchain at a lower level feeds data to another blockchain channel at a relatively higher level. Hebert et al. (US Patent No. 10,491,578) teaching employing encrypting techniques to improve security of encrypted information even if the encrypted information is not intended for public sharing on a public ledger. 
The Non-Patent Literature search shows similar findings, Preuveneers et al. ( Trustworth data-driven networked production for customer-centric plants) teaches using private blockchains for secure and trustworthy data management by authenticating and authorizing users, things, and services in IoT- enabled decentralized environments by providing for decentralized identity and relationship management for users, sensors, actuators, gateways, and cloud services to support processes that cross the trust boundaries of the manufacturing enterprise, providing a distributed trust mode based on blockchains operating across the IoT and the cloud to guarantee data transparency, integrity, authenticity, and authorization of dataflow0oriented Industry 4.0 processes, and providing auditing support for data exchanges between nodes in the production network as well as workflow compliance of these decentralized manufacturing and business processes. 
However, the identified prior art fails to disclose the particular manner of store the sensitive details of the blockchain transaction in a private blockchain ledger that is shared between the first and second blockchain nodes but not shared with other blockchain nodes of the shared blockchain ledger and simultaneously store the hash of the blockchain ledger which comprises proof of the sensitive details stored in the private blockchain ledger and proof of the change in the value of the key-value pair within the world state database as claimed by Applicant. As such the Examiner asserts the claims as a whole in combination as amended overcome the current art of record. Therefore, the Examiner asserts that the claims are allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, such preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523.  The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.M./Examiner, Art Unit 3689  
/SARAH M MONFELDT/            Supervisory Patent Examiner, Art Unit 3689